DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first optical system” in claims 1, 20, and all dependent claims thereof;
“optical figure” in claim 23, and all dependent claims thereof; 
“an image enhancing subsystem” in claim 23, and all dependent claims thereof; 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 are of U.S. Patent No. 10,939,869. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. Patent No. 10,939,869 are directed to illuminating an region of interest including sub-dermal region with NIR light that is passed through a first optical system for controlling one of spectral and polarization properties of the NIR light; detecting one or more desired optical components of an optical signal reflected back from the imaged area of interest, the detected optical signal comprise a vein visualization signal representing only a portion of the reflected optical signal that fall within a sub-range of intensities; and displaying the vein visualization signal to generating a display of vascular structure.  Furthermore, the independent claims of the U.S. Patent No. 10,939,869 are narrower than the independent claims of current application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 12-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US 2008/0027317; hereinafter Wood).
Regarding claim 1, Wood discloses a scanned laser vein contrast enhancer.  Wood shows a method for visualizing a sub-dermal structure (see abstract), the method comprising: illuminating an imaged area of interest (AOI) including sub-dermal regions thereof with near-infrared (NIR) light that is passed through a first optical system for controlling at least one of spectral and polarization properties of the NIR light prior to illuminating the imaged area of interest(see par. [0044], [0081], [0087], [0089], [0097], [0199]); detecting one or more desired optical components of an optical signal reflected back from the imaged area of interest (see par. [0092]), wherein the one or more optical components represent specific portions of the sub-dermal regions where specific anatomical structure of interest is present (see par. [0055], [0092], [0107]); wherein the one or more desired optical components of the detected optical signal comprise a vein visualization signal representing only a portion of the reflected optical signal that fall within a sub-range of intensities (see par. [0140], [0145], [0205], [0206]), relative to intensities of a remainder of the reflected optical signal (see par. [0140], [0145], [0205], [0206]), to assist in visualizing a vascular structure below a skin layer of a patient (see abstract; fig. 15); and displaying the vein visualization signal to generate a display of the vascular structure on a display system (see abstract).
Regarding claim 2, Wood shows illuminating the AOI a uniform intensity of NIR light (see par. [0051]).
Regarding claim 3, Wood shows illuminating the AOI a non-uniform intensity of NIR light (see par. [0051]).
Regarding claim 4, Wood shows using software to correct for non-uniform intensity of NIR light (see par. [0083], [0103], [0110]).
Regarding claim 5, Wood shows a stationary light source to illuminate the imaged are of interest (see fig. 10a, 11 and 17; par. [0044]).
Regarding claim 6, Wood shows using an imaging subsystem having an optical filter which operates to reject unwanted one or more optical components of the reflected optical signal (see par. [0094], [0150], [0206]), which passing the one or more desired optical components (see par. [0092], [0094], [0150], [0206]).
Regarding claim 7, Wood shows wherein the imaging subsystem only passes portions of the reflecting optical signal having one or more desired spectral or polarization properties (see par. [0092], [0094], [0150], [0206]), and wherein the one portions of the reflected optical signal passed represented the desired one or more optical components (see par. [0092], [0094], [0150], [0206]).
Regarding claim 12, Wood shows an optical polarizer (see par. [0088]).
Regarding claim 13, Wood shows controlling a spectral content of the NIR light (see par. [0083], [0112]).
Regarding claim 14, Wood shows controlling an intensity spatial distribution of the NIR light (see par. [0083], [0112]).
Regarding claim 15, Wood shows controlling a polarization of the NIR light (see par. [0088], [0089]).
Regarding claim 17, Wood shows using a wavelength for the NIR light between 650 nm to 1400 nm (see par. [0050], [0147], [0151]).
Regarding claim 18, Wood shows providing visible illumination of the AOI along with existing ambient visible light (see par. [0055], [0080], [0207]).
Regarding claim 19, Wood shows a processor to subtract spectral components resulting from ambient light by creating an additional image (see par. [0094], [0150], [0206]), which is recorded while no NIR illumination is being provided (see par. [0094], [0150], [0206]), from the image obtained with using the NIR illumination (see par. [0094], [0150], [0206]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2008/0027317; hereinafter Wood), in view of Chinnock (US 2012/0071765).

Regarding claim 8, Wood discloses the inventions substantially as described in the 102 rejection, But Wood fails to explicitly state that the image comprising intensity histogram. 
	Chinnock discloses digital mapping system.  Chinnock teaches generating an image intensity histogram (see par. [0020]; fig. 3B).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of generating an image intensity histogram in the invention of Wood, as taught by Chinnock, to provide an enhanced imaging of subsurface blood vessels and other structures of interest that differentially scatter or reflect specific wavelengths of light as compared to tissues that surround these structures.
	Regarding claim 9, Wood and Chinnock disclose the invention substantially as described in the 102, furthermore, Wood shows 2D array detector (see par. [0007], [0128]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2008/0027317; hereinafter Wood), in view of Goldman et al. (US 2008/0004525; hereinafter Goldman).
Regarding claims 10-11, Wood discloses the invention substantially as described in the 102 rejection above but fails to explicitly state displaying fiducials transposed from the image area to the image. 
Goldman discloses a 3D image of veins. Goldman teaches displaying fiducials transposed from the image area to the image and displaying alternately displaying the image display fiducials and the vein visualization signal on the display system (see “dotted lines" in par. [0030]; fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the
effective filling date of the claimed invention, to have utilizing displaying fiducials transposed from the image area to the image and displaying alternately displaying the image display fiducials and the vein visualization signal on the display system in the invention of Wood, as taught by Goldman, to be able to vary pattern to represent veins at different depths.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2008/0027317; hereinafter Wood), in view of Zeman et al. (US 2007/0161906; hereinafter Zeman).
Regarding claim 16, Wood discloses the invention substantially as
described in the 102 rejection above, but fails to explicitly state wherein the specific
wavelength of the NIR light is system configured to be selected based on a degree of body fat
layer of an individual.
Zeman discloses an optical imaging device. Zeman teaches using specific NIR range for
the purpose of between penetrations of line subcutaneous fat (see par. [0006)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the
effective date of the claimed invention, to have utilized a specific wavelength of the NIR light is
system configured to be selected based a degree of body fat layer of an individual in the
invention of Wood, as taught by Zeman, to be able to better light penetration into the patient.

Claim 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 2008/0027317; hereinafter Wood), in view of Chinnock (US 2012/0071765).
Regarding claim 20, Wood discloses a scanned laser vein contrast enhancer.  Wood shows a method for visualizing a sub-dermal structure (see abstract), the method comprising: illuminating an imaged area of interest (AOI) including sub-dermal regions thereof with near-infrared (NIR) light that is passed through a first optical system for controlling at least one of spectral and polarization properties of the NIR light prior to illuminating the imaged area of interest(see par. [0044], [0081], [0087], [0089], [0097], [0199]); detecting one or more desired optical components of an optical signal reflected back from the imaged area of interest which have one or more desired spectral properties (see par. [0092]), wherein the one or more optical components represent specific portion of the sub-dermal regions where specific anatomical structures of interest is present (see par. [0055], [0092], [0107]), and where the imaged area of interest is substantially larger than the sub-dermal regions having the specific anatomical interest (the vein would be within the target area in fig. 2d); using the detected one or more desired optical components to produce an image (see par. [0140], [0145], [0205], [0206]); analyzing the image and selecting therefrom only a selected sub-range of intensities forming a sub-portion of the detected one or more desired optical components (see par. [0140], [0145], [0205], [0206]), wherein the selected sub-range of intensities comprises a vein visualization signal (see par. [0140], [0145], [0205], [0206]), to assist in visualizing a vascular structure below a skin layer of a patient (see abstract; fig. 15); and using the visualization signal to generate a display of the vascular structure on a display system (see abstract). 
	But Wood fails to explicitly state that the image comprising intensity histogram. 
	Chinnock discloses digital mapping system.  Chinnock teaches generating an image intensity histogram (see par. [0020]; fig. 3B).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of generating an image intensity histogram in the invention of Wood, as taught by Chinnock, to provide an enhanced imaging of subsurface blood vessels and other structures of interest that differentially scatter or reflect specific wavelengths of light as compared to tissues that surround these structures.
Regarding claim 21, Wood shows illuminating the AOI a constant illumination of NIR light (see par. [0051]).
Regarding claim 22, Wood shows illuminating the AOI a non-uniform intensity of NIR light (see par. [0051]).

Regarding claim 23, Wood discloses a scanned laser vein contrast enhancer.  Wood shows a method for visualizing a sub-dermal structure (see abstract), the method comprising: illuminating an imaged area of interest (AOI) including sub-dermal regions thereof with near-infrared (NIR) light; controlling at least one of spectral and polarization properties of the NIR light prior to illuminating the imaged area of interest (see par. [0044], [0081], [0087], [0089], [0097], [0199]); using an optical figure to rejection unwanted one or more components of an optical signal reflected back from the imaged area of interest (see par. [0092], [0094], [0150], [0206]), while passing a part of the optical signal being reflected back which has one or more desired spectral and polarization properties (see par. [0092], [0094], [0150], [0206]); detecting one or more desired optical components of an optical signal reflected back from the imaged area of interest which have one or more desired spectral properties (see par. [0092]), wherein the one or more optical components represent specific portion of the sub-dermal regions where specific anatomical structures of interest is present (see par. [0055], [0092], [0107]), and where the imaged area of interest is substantially larger than the sub-dermal regions having the specific anatomical interest (the vein would be within the target area in fig. 2d); using the detected one or more desired optical components to produce an image (see par. [0140], [0145], [0205], [0206]); using an image enhancing subsystem to analyze the image and selecting therefrom only a selected sub-range of intensities forming a sub-portion of the detected one or more desired optical components (see par. [0140], [0145], [0205], [0206]), wherein the selected sub-range of intensities comprises a vein visualization signal (see par. [0140], [0145], [0205], [0206]), to assist in visualizing a vascular structure below a skin layer of a patient (see abstract; fig. 15); and using the visualization signal to generate a display of the vascular structure on a display system as an image in accordance with at least one of an aspect ratio (see abstract, par. [0094]), a desired resolution (see par. [0231]),, and an image contrast that enhance the image (see abstract, par. [0140], [0145], [0205], [0206]). 
	But Wood fails to explicitly state that the image comprising intensity histogram. 
	Chinnock discloses digital mapping system.  Chinnock teaches generating an image intensity histogram (see par. [0020]; fig. 3B).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of generating an image intensity histogram in the invention of Wood, as taught by Chinnock, to provide an enhanced imaging of subsurface blood vessels and other structures of interest that differentially scatter or reflect specific wavelengths of light as compared to tissues that surround these structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793